Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 1 of 15 Page ID #:4



  1   MAYER BROWN LLP
  2
      ELSPETH V. HANSEN (SBN 292193)
      ehansen@mayerbrown.com
  3   Two Palo Alto Square #300
  4
      3000 El Camino Real
      Palo Alto, CA 94306
  5   Telephone: (650) 331-2043
  6
      Facsimile: (650) 331-2060
      MAYER BROWN LLP
  7
      HANS J. GERMANN (Pro Hac Vice To Be Filed)
  8   hgermann@mayerbrown.com
      71 S Wacker Drive
  9
      Chicago, IL 60606
 10   Telephone: (312) 701-8792
      Facsimile: (312) 706-8169
 11
      RAYMOND P. BOLAÑOS (SBN 142069)
 12
      rb2659@att.com
 13   AT&T Services, Inc. Legal Dept.
      430 Bush Street, 6th Floor
 14
      San Francisco, CA 94108
 15   Telephone: (415) 268-9491
      Facsimile: (415) 543-0418
 16
      Attorneys for Plaintiff
 17   New Cingular Wireless PCS, LLC d/b/a AT&T Mobility
 18
                             UNITED STATES DISTRICT COURT
 19
                        CENTRAL DISTRICT OF CALIFORNIA
 20
                                  WESTERN DIVISION
 21

 22
    NEW CINGULAR WIRELESS PCS,             Case No. 20-CV-11804
 23 LLC, D/B/A AT&T MOBILITY, a
    Delaware limited liability company,    COMPLAINT FOR DECLARATORY
 24                                        AND INJUCTIVE RELIEF
                Plaintiff,
 25                                        AND
          v.
 26                                        REQUEST FOR EXPEDITED
    COUNTY OF SANTA BARBARA,               REVIEW PURSUANT TO 47 U.S.C. §
 27 CALIFORNIA,                            332(c)(7)(B)(v)
 28         Defendant.


                                          1
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 2 of 15 Page ID #:5



  1        Plaintiff New Cingular Wireless PCS, LLC, d/b/a AT&T Mobility (“AT&T”),
  2 a limited liability company organized and existing under the laws of Delaware,
  3 complains against Defendant County of Santa Barbara, California (the “County”) and
  4 alleges as follows:
  5                            JURISDICTION AND VENUE
  6        1.     This action arises under the laws of the United States, including the
  7 Communications Act of 1934, as amended by the Telecommunications Act of 1996,
  8 47 U.S.C. §§ 253 and 332 (“Act”). This Court has jurisdiction over these claims
  9 pursuant to 28 U.S.C. §§ 1331 (federal question) and 1337 (commerce). The Court’s
 10 authority to grant declaratory relief and related injunctive relief is based upon 28
 11 U.S.C. §§ 2201-2202 because an actual controversy exists.
 12        2.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
 13 AT&T’s claims stated herein arose in this judicial district.
 14                                   INTRODUCTION
 15        3.     For more than a year, AT&T has been trying to place “small cell”
 16 wireless facilities (i.e., small antennas and related equipment) (the “Proposed Small
 17 Cells”) on poles in the County’s rights-of-way, including utility poles the County
 18 does not own, to provide and improve wireless services in the County. Federal law
 19 limits the ability of municipalities to delay or otherwise block installation of such
 20 facilities, based on nationwide goals of promoting the widespread availability of
 21 advanced, reliable wireless services. Federal law also imposes standards for fees that
 22 local governments can charge in connection with applications for and installations
 23 of small cells. The County has violated these federal laws, and hence AT&T seeks
 24 declaratory and injunctive relief.
 25                                        PARTIES
 26        4.     Plaintiff AT&T is a limited liability company duly organized, existing,
 27 and operating under the laws of Delaware, with its principal place of business in
 28 Atlanta, Georgia, with offices at locations throughout California. At all times
                                                       Complaint for Declaratory and Injunctive Relief
                                                       and Request for Expedited Review
                                               -2-     Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 3 of 15 Page ID #:6



  1 relevant herein, AT&T has been and is qualified to do business in California. AT&T
  2 is a wireless telecommunications carrier that provides personal wireless services
  3 within the meaning of the Act.
  4        5.     Defendant County of Santa Barbara is a California political subdivision
  5 under the laws of the State of California.
  6                               LEGAL BACKGROUND
  7        6.     “Congress enacted the Telecommunications Act of 1996 (TCA), 110
  8 Stat. 56, to promote competition and higher quality in American
  9 telecommunications services and to ‘encourage the rapid deployment of new
 10 telecommunications.’” City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 115
 11 (2005). “One of the means by which it sought to accomplish these goals was
 12 reduction of the impediments imposed by local governments upon the installation of
 13 facilities for wireless communications, such as antenna towers.” Id. In order to
 14 prioritize and streamline deployment of wireless technologies on a national basis,
 15 the Act restricts the authority of state and local governments to regulate “the
 16 placement, construction, and modification of personal wireless service facilities.” 47
 17 U.S.C. § 332(c)(7)(B).
 18        7.     Under the Act, municipalities must act upon applications to place
 19 wireless facilities within a “reasonable period of time” (47 U.S.C.
 20 § 332(c)(7)(B)(ii)); fees imposed by local governments for right-of-way wireless
 21 deployments must be fair, reasonable, and nondiscriminatory (47 U.S.C. § 253(c));
 22 local regulation may not “prohibit or have the effect of prohibiting the ability” of a
 23 carrier to provide telecommunications services (47 U.S.C. § 253(a)); and local
 24 regulation of the placement of wireless facilities “shall not prohibit or have the
 25 effect of prohibiting the provision of personal wireless services” (47 U.S.C.
 26 § 332(c)(7)(B)(i)(II)). The Federal Communications Commission (“FCC”) has
 27 promulgated orders and regulations interpreting and implementing Sections 253 and
 28 332 of the Act, which include specification of reasonable periods of time under
                                                       Complaint for Declaratory and Injunctive Relief
                                                       and Request for Expedited Review
                                                 -3-   Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 4 of 15 Page ID #:7



  1 Section 332, lawful fees for applications and attachments of small cells, and
  2 identification of the type of local action, or inaction, that may unlawfully prohibit
  3 service.
  4        8.     On September 27, 2018, the FCC released its “Small Cell Order,” In
  5 the Matter of Accelerating Wireless Broadband Deployment by Removing Barriers
  6 to Infrastructure Investment, Etc., 33 FCC Rcd. 9088. In that order, the FCC, among
  7 other things, implemented Section 332’s requirement that localities act upon
  8 wireless siting applications within a “reasonable period of time” by specifying the
  9 presumptive maximum timeframes, known as “shot clocks,” for small cell
 10 applications. In particular, the FCC established a shot clock of 60 days for
 11 applications seeking to collocate small cells on existing structures (such as an
 12 existing utility pole), and a shot clock of 90 days to deploy a small cell on a new
 13 support structure. 47 C.F.R. § 1.6003(c)(1)(i) & (iii); Small Cell Order, ¶¶ 13, 105;
 14 see also, City of Portland v. United States, 969 F.3d 1020, 1043-44 (9th Cir. 2020)
 15 (upholding the small cell shot clocks).
 16        9.     The small cell shot clocks apply to all required approvals and
 17 authorizations needed to deploy small cells. The shot clock timeframes apply “to all
 18 authorizations a locality may require, and to all aspects of and steps in the siting
 19 process, including license or franchise agreements to access ROW, building permits,
 20 public notices and meetings, lease negotiations, electric permits, road closure
 21 permits, aesthetic approvals, and other authorizations needed for deployment.”
 22 Small Cell Order, ¶ 132 (emphases added); see also id. at ¶ 144 (“All of these
 23 permits are subject to Section 332’s requirement to act within a reasonable period of
 24 time, and thus all are subject to the shot clocks we adopt or codify here”).
 25        10.    The shot clock period for a siting application is the presumptively
 26 reasonable period of time defined by FCC regulation, plus the number of days of
 27 any tolling pursuant to the FCC’s regulation, commencing when an application is
 28 first submitted. 47 C.F.R. § 1.6003(b). The FCC regulation provides two ways to
                                                       Complaint for Declaratory and Injunctive Relief
                                                       and Request for Expedited Review
                                                -4-    Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 5 of 15 Page ID #:8



  1 toll a small cell shot clock: (i) by mutual agreement between the siting authority and
  2 the applicant; and (ii) unilaterally by the siting authority by providing to the
  3 applicant, within ten days after submittal of the application, a written notice that the
  4 application is materially incomplete, clearly and specifically identifying the missing
  5 documents or information, and citing the specific rule or regulation that requires
  6 such missing documents or information. 47 C.F.R. § 1.6003(d)(1). Second or
  7 subsequent tolling periods for incompleteness, which must be noticed within 10
  8 days from the applicant’s response to a prior valid incomplete notice, are limited to
  9 requests for the same missing documents or information that are still missing
 10 following the applicant’s initial response. 47 C.F.R. § 1.6003(d)(3). The FCC
 11 regulation also explains that “[t]he shot clock date for a siting application is
 12 determined by counting forward, beginning on the day after the date when the
 13 application was submitted….” 47 C.F.R. § 1.6003(e). If the shot clock deadline falls
 14 on a weekend or holiday, the shot clock deadline is the next business day. Id.
 15         11.   If the siting authority fails to take final action on a small cell siting
 16 application by the shot clock deadline, the failure violates Section 332(c)(7)(B)(v)
 17 and “also amount[s] to a presumptive prohibition on the provision of personal
 18 wireless services within the meaning of Section 332(c)(7)(B)(i)(II).” Small Cell
 19 Order, ¶ 118.
 20         12.   In the Small Cell Order, the FCC also promulgated standards for cost-
 21 based nonrecurring and recurring fees that may be charged in connection with small
 22 cell applications and installations. To ensure municipalities impose only fair and
 23 reasonable costs, the FCC established a standard for lawful fees, which requires that:
 24 “(1) the fees are a reasonable approximation of the state or local government’s costs,
 25 (2) only objectively reasonable costs are factored into those fees, and (3) the fees are
 26 no higher than the fees charged to similarly-situated competitors in similar
 27 situations”. Small Cell Order, ¶ 50.
 28
                                                         Complaint for Declaratory and Injunctive Relief
                                                         and Request for Expedited Review
                                                 -5-     Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 6 of 15 Page ID #:9



  1        13.    The FCC established a safe harbor for presumptively reasonable fees:
  2 $500 for the total of all nonrecurring fees for an application to collocate up to five
  3 small cells, plus $100 for each small cell beyond five, or $1,000 for the total of all
  4 nonrecurring fees for a new pole to support small cells. Small Cell Order, ¶ 79. The
  5 FCC explained that higher fees could only be justified in “very limited
  6 circumstances.” Id. at ¶ 80. Indeed, the FCC ruled that unreasonably high
  7 application fees may not be imposed even if they are actual costs because they
  8 effectively prohibit service under Sections 253 and 332 of the Act. Id. at ¶ 74. The
  9 Ninth Circuit upheld the FCC’s fee standard and safe harbor for fees. See City of
 10 Portland, 969 F.3d at 1037-39.
 11                             FACTUAL BACKGROUND
 12        14.    AT&T is a wireless carrier that provides both wireless
 13 telecommunications services and personal wireless services. AT&T provides
 14 wireless services to its customers throughout the area relevant to this Complaint
 15 pursuant to spectrum frequency licenses issued by the FCC. In order to provide
 16 reliable, high-quality wireless services, AT&T continually assesses the state of its
 17 wireless network to identify and address network needs before they adversely affect
 18 service to AT&T customers.
 19        15.    AT&T’s radio frequency engineers have identified deficiencies in its
 20 wireless services throughout the County. The deficiencies are caused by a dramatic
 21 increase in mobile data on the network, which constrains network capacity and can
 22 degrade service quality for AT&T’s wireless customers. If not quickly rectified,
 23 these deficiencies will result in unreliable signals, and customers will have problems
 24 accessing AT&T’s wireless network, particularly during busy usage periods. In the
 25 long term, if these deficiencies remain, wireless customers will continue to have
 26 problems accessing AT&T’s wireless network throughout the County on an ongoing
 27 basis. AT&T now needs to eliminate these service deficiencies and improve
 28 reliability of, and access to, its personal wireless services throughout the County.
                                                       Complaint for Declaratory and Injunctive Relief
                                                       and Request for Expedited Review
                                               -6-     Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 7 of 15 Page ID #:10



  1 AT&T’s radio frequency engineers have determined that the Proposed Small Cells
  2 are required to provide adequate service to its customers, to remedy these
  3 deficiencies, and to close an existing significant service coverage gap. Every day
  4 that AT&T is prevented from installing the Proposed Small Cells, it is materially
  5 inhibited from improving wireless services.
  6          16.   AT&T carefully investigated locations to place the Proposed Small
  7 Cells, taking into consideration the County’s applicable regulations. In order to
  8 address its network service needs, and to close the significant service coverage gap
  9 in the subject portions of the County, AT&T identified poles in the public rights-of-
 10 way in areas where a small cell could close AT&T’s gap, and AT&T selected the
 11 least intrusive means from among alternative sites for each of the Proposed Small
 12 Cells.
 13          17.   In 2017, the County commissioned a study of fees for various
 14 processes, including applications for use permits (the “2017 Study”). The 2017
 15 Study did not specifically analyze costs related to wireless facility deployment
 16 applications, did not analyze costs related to right-of-way deployments, did not
 17 differentiate between types of wireless facilities, and did not differentiate between
 18 collocation or non-collocation applications. Nevertheless, the County adopted fees
 19 based on the 2017 Study and applies those fees to wireless siting applications,
 20 including applications to place small cells on utility poles in the public rights-of-
 21 way.
 22          18.   In December 2019, the County, recognizing that its application
 23 processes for small cells were excessive, passed an ordinance to streamline small
 24 cell application processes. The costs for these streamlined reviews necessarily
 25 would have been much less than the fees based on the 2017 Study. This ordinance,
 26 however, never became effective.
 27          19.   Based on the 2017 Study, the County demanded application fees
 28 totaling $11,645.32 for each of the applications for AT&T’s Proposed Small Cells.
                                                       Complaint for Declaratory and Injunctive Relief
                                                       and Request for Expedited Review
                                                -7-    Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 8 of 15 Page ID #:11



  1 Such fees do not represent a reasonable approximation of the County’s reasonable
  2 costs to process small cell applications, they are objectively unreasonable, and are
  3 many times higher than the FCC safe harbor amounts.
  4        20.    In lieu of paying the County’s unreasonable and unjustified fees,
  5 AT&T tendered payment with each application for the maximum application fee
  6 authorized under the FCC’s safe harbor rules.
  7        21.    On June 1, 2020, AT&T submitted via U.S. Mail three permit
  8 applications for major conditional use permits to place the Proposed Small Cells on
  9 non-County-owned utility poles in the public rights-of-way. The County received
 10 these three applications on June 4, 2020:
 11
              Location                                     AT&T Site            Date Filed
 12
                                                           ID
 13   Site 1 Collocation on existing utility pole,         STBR1_010            June 4, 2020
             public right-of way near 6616 Sabado
 14
             Tarde Road
 15   Site 2 Installation on a replacement utility pole,   STBR1_005            June 4, 2020
 16          public right-of-way near 6557 Del Playa
             Drive
 17   Site 3 Installation on a replacement utility pole,   IVSTA_001            June 4, 2020
 18          public right-of-way near 6510 Cervantes
             Road
 19
 20        22.    AT&T’s application for small cell STBR1_010 seeks to collocate the

 21 small cell on an existing utility pole, so the FCC’s 60-day shot clock applies. On
 22 June 13, 2020, the County issued a timely and valid incomplete notice for this
 23 application, which tolled the shot clock. AT&T responded to that incomplete notice
 24 on July 30, 2020, which restarted the shot clock at zero under the FCC shot clock
 25 regulation. On August 3, 2020, the County issued a second timely and valid
 26 incomplete notice for this application, which tolled the shot clock on Day 4. AT&T
 27 responded to the second incomplete notice on September 10, 2020, and the shot
 28 clock resumed on that date as Day 4 pursuant to the FCC shot clock regulation. The
                                                      Complaint for Declaratory and Injunctive Relief
                                                      and Request for Expedited Review
                                                -8-   Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 9 of 15 Page ID #:12



  1 shot clock for this application was not tolled again, and expired on November 5,
  2 2020. On November 19, 2020, the County issued a third incomplete notice. This
  3 third incomplete notice was not valid, however, because it was not timely, and
  4 because it requested information not previously requested.
  5        23.    AT&T’s application for small cell STBR1_005 seeks to install the
  6 small cell on a replacement utility pole, so the FCC’s 90-day shot clock applies. On
  7 June 13, 2020, the County issued a timely and valid incomplete notice for this
  8 application, which tolled the shot clock. AT&T responded to that incomplete notice
  9 on July 30, 2020, which restarted the shot clock at zero under the FCC shot clock
 10 regulation. On August 3, 2020, the County issued a second timely and valid
 11 incomplete notice for this application, which tolled the shot clock on Day 4. AT&T
 12 responded to the second incomplete notice on September 10, 2020, and the shot
 13 clock resumed on that date as Day 4 pursuant to the FCC shot clock regulation. On
 14 September 15, 2020, the County issued a third incomplete notice. The third
 15 incomplete notice was not valid because it sought only to require AT&T to submit
 16 unlawfully excessive application fees and an agreement to pay the unlawfully
 17 excessive applications fees. On November 20, 2020, the County issued a fourth
 18 incomplete notice. The fourth incomplete notice was not valid because it was not
 19 timely and because it requested information not previously requested. Thus, the shot
 20 clock kept running and it expired on December 7, 2020 (Saturday, December 5 was
 21 Day 90, so the shot clock deadline fell on the next business day).
 22        24.    AT&T’s application for small cell IVSTA_001 seeks to install the
 23 small cell on a replacement utility pole, so the FCC’s 90-day shot clock applies. On
 24 June 13, 2020, the County issued a timely and valid incomplete notice for this
 25 application, which tolled the shot clock. AT&T responded to that incomplete notice
 26 on July 30, 2020, which restarted the shot clock at zero under the FCC shot clock
 27 regulation. On August 3, 2020, the County issued a second timely and valid
 28 incomplete notice for this application, which tolled the shot clock on Day 4. AT&T
                                                      Complaint for Declaratory and Injunctive Relief
                                                      and Request for Expedited Review
                                              -9-     Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 10 of 15 Page ID #:13



   1 responded to the second incomplete notice on September 10, 2020, and the shot
   2 clock resumed on that date as Day 4 pursuant to the FCC shot clock regulation. On
   3 November 20, 2020, the County issued a third incomplete notice. The third
   4 incomplete notice was not valid because it was not timely and because it requested
   5 information not previously requested. Thus, the shot clock continued to run, and it
   6 expired on December 7, 2020 (Saturday, December 5 was Day 90, so the shot clock
   7 deadline fell on the next business day).
   8         25.   The County recently enacted a new ordinance, effective November 5,
   9 2020, to cap the total of nonrecurring fees for small cell applications at $3,000 per
  10 site.
  11         26.   On November 9, 2019, Deputy County Counsel notified AT&T that the
  12 County would apply the $3,000 fee to AT&T’s application for small cell
  13 STBR1_005. This $3,000 charge is unreasonable and unjustified.
  14         27.   The County’s cost estimates for small cell applications include
  15 unjustified and unreasonable components.
  16         28.   To date, the County has not acted to approve or deny AT&T’s
  17 applications for the Proposed Small Cells.
  18         29.   As set forth below, the County’s actions and inactions violate federal
  19 law.
  20                            FIRST CLAIM FOR RELIEF
  21                   (Unreasonable Delay and Shot Clock Violation)
  22                   (47 U.S.C. § 332(c)(7)(B)(ii); 47 C.F.R. § 1.6003)
  23         30.   AT&T hereby incorporates by reference the allegations of paragraphs 1
  24 through 29, inclusive, as though fully set forth herein.
  25         31.   The Act required the County to act upon AT&T’s applications to place
  26 wireless facilities within a “reasonable period of time.” 47 U.S.C. § 332(c)(7)(B)(ii).
  27         32.   The County failed to act within a reasonable period of time upon
  28 AT&T’s applications to place small cell facilities on poles in the rights-of-way.
                                                       Complaint for Declaratory and Injunctive Relief
                                                       and Request for Expedited Review
                                                -10-   Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 11 of 15 Page ID #:14



   1         33.   The County also violated 47 U.S.C. § 332(c)(7)(B)(ii), as implemented
   2 by 47 C.F.R. § 1.6003 and the FCC’s Small Cell Order, by failing to approve or
   3 deny by November 5, 2020 the collocation application AT&T submitted on June 4,
   4 2020 for small cell STBR1_010.
   5         34.   AT&T will suffer imminent irreparable harm if the County continues to
   6 delay processing AT&T’s small cell applications. Further, the entry of an injunction
   7 will serve the public interest by preserving the purpose of the Telecommunications
   8 Act to “encourage the rapid deployment of new telecommunications technologies.”
   9 Telecommunications Act of 1996, 110 Stat. 56.
  10         WHEREFORE, AT&T prays for judgment as set forth below.
  11                            SECOND CLAIM FOR RELIEF
  12                                  (Effective Prohibition)
  13                             (47 U.S.C. § 332(c)(7)(B)(i)(II))
  14         35.   AT&T hereby incorporates by reference the allegations of paragraphs 1
  15 through 34, inclusive, as though fully set forth herein.
  16         36.   Section 332 of the Act mandates that local regulation of the placement
  17 of wireless facilities “shall not prohibit or have the effect of prohibiting the
  18 provision of personal wireless services.” 47 U.S.C. § 332(c)(7)(B)(i)(II).
  19         37.   The County has effectively prohibited AT&T’s provision of personal
  20 wireless services by failing to timely act upon AT&T’s applications and by failing
  21 to approve those applications.
  22         38.   Local inaction by the end of the applicable small cell shot clock
  23 amounts to a presumptive prohibition on the provision of personal wireless services
  24 within the meaning of the Act. See Small Cell Order, ¶ 118. The FCC has explained
  25 that when a local government does not issue all necessary permits and authorizations
  26 in a timely manner, litigation will be expedited, and wireless services providers will
  27 have a straightforward path to fast and complete injunctive relief. Id.
  28
                                                         Complaint for Declaratory and Injunctive Relief
                                                         and Request for Expedited Review
                                                 -11-    Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 12 of 15 Page ID #:15



   1         39.   The County’s shot clock violations constitute an effective prohibition
   2 on AT&T’s provision of personal wireless services, in violation of Section 332.
   3         40.   An effective prohibition, in violation of the Act, also occurs when a
   4 local requirement “‘materially limits’ or inhibits the ability of any competitor or
   5 potential competitor to compete in a fair and balanced legal and regulatory
   6 environment” (Small Cell Order, ¶ 35), such as “where a [local regulation]
   7 materially inhibits a provider’s ability to engage in any of a variety of activities
   8 related to its provision of a covered service” (id. at ¶ 37). The material inhibition
   9 analysis “focuses on the service the provider wishes to provide, . . . including
  10 facilities deployment to provide existing services more robustly, or at a better level
  11 of quality.” Id., n.95. A local government “could materially inhibit service in
  12 numerous ways – not only by rendering a service provider unable to provide
  13 existing service in a new geographic area or by restricting the entry of a new
  14 provider in providing service in a particular area, but also by materially inhibiting
  15 the introduction of new services or the improvement of existing services.” Id., ¶ 37.
  16         41.   The County, by failing to act on AT&T’s small cell applications, has
  17 materially inhibited AT&T’s effort to improve its wireless network by building
  18 small cell wireless facilities in the County. The County has thus effectively
  19 prohibited AT&T from providing personal wireless services in the County.
  20         42.   The County has also effectively prohibited AT&T’s provision of
  21 personal wireless services, because its failure to approve AT&T’s permit
  22 applications has prevented AT&T from remedying a significant service coverage
  23 gap using the least intrusive means. AT&T’s proposed small cell facilities will help
  24 AT&T address a significant service coverage gap in the County by providing and
  25 improving critical wireless services in the County, including by offloading network
  26 traffic carried by existing macro facilities in the area, and enabling faster data rates.
  27         43.   By placing the Proposed Small Cells in areas where AT&T’s existing
  28 wireless telecommunications facilities are constrained and where AT&T experiences
                                                         Complaint for Declaratory and Injunctive Relief
                                                         and Request for Expedited Review
                                                 -12-    Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 13 of 15 Page ID #:16



   1 especially high network traffic, AT&T can close its service gaps and address its
   2 customers’ existing and forecasted demands for expanded wireless services. AT&T
   3 selected the proposed facility locations as the best available and least intrusive
   4 means to address its service objectives in the relevant portions of the County.
   5        44.    AT&T will suffer imminent irreparable harm if the County continues to
   6 delay processing AT&T’s small cell applications. Further, the entry of an injunction
   7 will serve the public interest by preserving the purpose of the Telecommunications
   8 Act to “encourage the rapid deployment of new telecommunications technologies.”
   9 Telecommunications Act of 1996, 110 Stat. 56.
  10        WHEREFORE, AT&T prays for judgment as set forth below.
  11                            THIRD CLAIM FOR RELIEF
  12                                 (Effective Prohibition)
  13                        (47 U.S.C. §§ 253(a), 332(c)(7)(B)(i)(II))
  14        45.    AT&T hereby incorporates by reference the allegations of paragraphs 1
  15 through 44, inclusive, as though fully set forth herein.
  16        46.    Under Section 253(a) of the Act, local government regulation may not
  17 “prohibit or have the effect of prohibiting the ability of any entity to provide any
  18 interstate or intrastate telecommunications service.”
  19        47.    Section 253(c) authorizes local governments to “require fair and
  20 reasonable compensation from telecommunications providers, on a competitively
  21 neutral and nondiscriminatory basis, for use of public rights-of-way on a
  22 nondiscriminatory basis.” The FCC has ruled that this provision authorizes a local
  23 government to recover a reasonable approximation of its objectively reasonable
  24 costs, and the FCC has ruled that excessive fees result in an unlawful effective
  25 prohibition under Sections 253 and 332 of the Act. Small Cell Order at ¶¶ 70-74.
  26 Thus, application fees that are in excess of the FCC’s fee safe harbor (see ¶ 13,
  27 supra), and are not a reasonable approximation of a local government’s objectively
  28
                                                        Complaint for Declaratory and Injunctive Relief
                                                        and Request for Expedited Review
                                                -13-    Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 14 of 15 Page ID #:17



   1 reasonable costs, effectively prohibit personal wireless services and
   2 telecommunications services in violation of Sections 253 and 332 of the Act.
   3        48.    The County’s application fees for small cells are excessive and far in
   4 excess of the FCC’s safe harbor fees for small cells.
   5        49.    The County’s fees for a small cell application are not a reasonable
   6 approximation of its objectively reasonable costs. The County’s 2017 Cost Study
   7 did not specifically analyze costs related to wireless facility deployment
   8 applications, did not analyze costs related to right-of-way deployments, did not
   9 differentiate between types of wireless facilities, and did not differentiate between
  10 collocation or non-collocation applications.
  11        50.    The County, by imposing unlawful and excessive application fees that
  12 do not reflect its objectively reasonable costs, and by failing to act on AT&T’s small
  13 cell applications, is materially inhibiting AT&T’s efforts to deploy small cells to
  14 provide personal wireless services and telecommunications services in the County.
  15 The County’s refusals to process AT&T’s applications to completion absent
  16 payment of excessive and unlawful fees effectively prohibits AT&T from providing
  17 personal wireless services and telecommunications services, which violates the Act.
  18        51.    AT&T will suffer imminent irreparable harm if the County continues to
  19 demand excessive and unlawful fees, and to delay processing AT&T’s small cell
  20 applications. Further, the entry of an injunction will serve the public interest by
  21 preserving the purpose of the Telecommunications Act to “encourage the rapid
  22 deployment of new telecommunications technologies.” Telecommunications Act of
  23 1996, 110 Stat. 56.
  24        WHEREFORE, AT&T prays for judgment as set forth below.
  25                                PRAYER FOR RELIEF
  26 WHEREFORE, AT&T prays for relief against the County as follows:
  27
  28
                                                        Complaint for Declaratory and Injunctive Relief
                                                        and Request for Expedited Review
                                                -14-    Case No. 20-CV-11804
Case 2:20-cv-11804-GW-PVC Document 2 Filed 12/31/20 Page 15 of 15 Page ID #:18



   1        1.     For a declaration and judgment that the County has violated the Act by
   2               failing to act within a reasonable period of time on AT&T’s small cell
   3               applications;
   4        2.     For a declaration and judgment that the County has violated the Act by
   5               effectively prohibiting AT&T from improving and providing personal
   6               wireless service and telecommunications service;
   7        3.     For an order mandating that the County grant forthwith AT&T’s major
   8               conditional use permit applications and immediately issue all permits
   9               and all other authorizations necessary for the construction of those
  10               facilities;
  11        4.     For an award of AT&T’s costs of suit herein; and
  12        5.     For such other and further relief as the Court may deem just and proper.
  13                       REQUEST FOR EXPEDITED REVIEW
  14       Section 332 of the Act provides AT&T a private right of action for the
  15 County’s failure to act on AT&T’s wireless facility permit applications, and states
  16 that “[t]he court shall hear and decide such action on an expedited basis.” 47 U.S.C.
  17 § 332(c)(7)(B)(v). AT&T respectfully requests a hearing and decision by the Court
  18 on an expedited basis as provided by the Act.
  19
  20
  21 Dated: December 31, 2020                MAYER BROWN LLP
  22
                                      By:    /s/ Elspeth V. Hansen
  23                                         Elspeth V. Hansen
                                             Attorneys for Plaintiff
  24
                                             Two Palo Alto Square #300
  25                                         3000 El Camino Real
                                             Palo Alto, CA 94306
  26
  27
  28
                                                       Complaint for Declaratory and Injunctive Relief
                                                       and Request for Expedited Review
                                               -15-    Case No. 20-CV-11804
